Citation Nr: 0025301	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of receiving Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had verified active service from February 1941 to 
February 1945 and from September 1946 to March 1949.  He died 
on January [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 administrative decision 
of the Manila, Republic of Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which held that 
the appellant was not a surviving spouse for purposes of VA 
benefits.

Although another claim for death benefits based on the 
veteran's service has been filed but has not yet been 
adjudicated by the RO (see 38 C.F.R. §§ 20.500 to 20.504), 
the Board will proceed to decide the appellant's claim since 
the decision will not adversely impact the other claim.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran and his first wife (W1) were married on April 
7, 1942, in the Philippines and subsequently separated (in 
July 1942 according to statements by the veteran).

3.  The marriage of the veteran and W1 was not legally 
terminated by annulment or dissolution or by death of W1.

4.  On April 21, 1962, the veteran and the appellant entered 
into a marriage contract in the Philippines.

5.  The veteran knew that W1 was still alive at the time he 
entered a marriage contract with the appellant and their 
marriage was invalid under Philippine law at the time of the 
marriage ceremony.

6.  On April 21, 1962, the appellant knew of the marriage 
between the veteran and W1, and there is no evidence that, on 
that date, she thought that the marriage between W1 and the 
veteran had been annulled or dissolved, or that W1 was no 
longer alive. 
 

CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 103 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 
3.205, 3.207 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On April 7, 1942, the veteran and W1 were married.

In a January 1954 statement, W1 indicated that she was the 
legal spouse of the veteran and that she had married him on 
April 7, 1942.  She noted that she was not living with the 
veteran and that he was living with another woman.

In a January 1954 statement, the veteran admitted that he 
married W1 on April 7, 1942.  However, he said that they had 
been separated since July 1942 because she eloped with 
another man.  He said that he was presently living with the 
appellant as his common-law wife.  He also claimed that W1 
tried to have him executed by guerillas and that she had a 
child out by another man. He submitted a birth certificate of 
a child borne by W1 in January 1950.  The birth certificate 
indicates that W1 was married and that the father of the 
child was not married.  

In February 1954, W1 submitted a copy of her marriage 
certificate showing that she married the veteran on April 7, 
1942.  In a statement submitted later that month, W1 said 
that they had not lived together since 1942.  She indicated 
that the veteran lived with another woman from 1942 to 1945 
and that he lived by himself from 1945 to 1948.  She also 
said that the veteran started living with the appellant in 
1948.  In a March 1954 statement, the veteran indicated that 
in April 1949 he found out that W1 was having a relationship 
with another man and that in mid-1949 the appellant became 
his common-law wife.

In an April 1954 VA memorandum, it was noted that the 
veteran's claims file was to be forwarded to the VR&E 
Division to determine whether he committed fraud by claiming 
on VA forms that he was not married.  In May 1954, it was 
recommended that his claims file be forwarded to the Central 
Committee on Waivers and Forfeitures for a determination as 
to possible forfeiture of VA benefits on the basis of false 
statements regarding marital status.  In June 1954, the 
Central Committee on Waivers and Forfeitures determined that 
the veteran had not forfeited his VA benefits because, in 
view of W1's conduct and separation from him, he felt 
justified in no longer regarding her as his spouse.
 
In July 1957, the veteran was granted nonservice-connected 
disability pension benefits.  In a November 1960 VA Form 21-
527 (income-net worth and employment statement), the veteran 
reported that he was married, but he did not indicate that he 
was separated.  In a July 1961 letter to the veteran, the RO 
noted that he was married but not living with his wife and 
that he should inform the RO if he resumed living with his 
wife.  In a July 1961 statement, the veteran reported that 
his legal wife was currently living in Manila and that they 
had been separated since 1942.  He noted that she had a child 
sired by another man.  In an enclosed VA Form 686c 
(declaration of marital status), the veteran indicated that 
his present spouse was W1, that they were separated, and that 
he had been married once.  In a July 1961 VA Form 21-6891 
(change in status report - veteran), the veteran indicated 
that he entered a marriage in April 1942, but he had been 
separated from his wife since 1942.  In a February 1962 
statement, W1 said that the veteran abandoned her about one 
year after they were married.

On April 21, 1962, the veteran married the appellant.

According to a September 1962 statement from the veteran, W1 
had committed immoral acts soon after their marriage and 
because of that he separated from her.  He asked whether he 
could include his "present wife" (the appellant) as a 
dependent.  He noted that he had been living with the 
appellant since 1949.  Later that month, the RO responded by 
a letter and informed the veteran that his present spouse 
could not be considered a dependent for VA purposes as long 
as his first spouse was still alive.  In a November 1964 
statement, the veteran indicated that he had recently 
discovered that W1, whom he identified as his estranged wife, 
had a child out of wedlock, which he felt should bar her from 
receiving VA benefits as his dependent.

In a May 1979 VA deposition, the veteran stated that he was 
married to the appellant, and in a November 1979 statement, 
the veteran indicated that he wanted the appellant, whom he 
identified as his wife, to be a beneficiary of any benefits.  
The veteran completed VA Form 21-686c (declaration of marital 
status) in June 1981in which he indicated that he had been 
separated from W1 since 1942 because of her infidelity and 
that he was currently married to the appellant.  

The veteran and appellant, as "spouses," adopted two minor 
children in 1981.  In an August 1981 administrative decision, 
the RO concluded that the adoption was not in conformity with 
Philippine law inasmuch as an essential element for a valid 
adoption was written consent by the veteran's spouse, W1.  
Thus, the RO would not recognize the children as the adopted 
children of the veteran.  The RO then informed the veteran of 
this, advising that since there was no proof of dissolution 
of his marriage to W1, she was still considered his legal 
spouse.  In a September 1981 statement, the veteran argued 
that W1 was "no longer" his legal wife because in 1942 she 
left the conjugal dwelling and had lived with and had 
children by other men.  From 1985 to 1996, the veteran filed 
multiple VA Forms 21-515 and 21-516s (improved pension 
eligibility verification report); on all of those documents, 
he indicated that he was married but not living with his 
spouse.

On January [redacted], 1997, the veteran died.

On February 10, 1997, the appellant filed claims for service 
connection for the cause of the veteran's death and for 
nonservice-connected death pension benefits.  She said that 
the veteran's only marriage was to her and that her only 
marriage was to the veteran.  Later that month VA personnel 
interviewed the appellant, who indicated that she was the 
veteran's second wife, that she had cohabited with the 
veteran since 1948 while his first wife was still alive, that 
she married the veteran in 1962, and that she did not know 
the whereabouts of the veteran's first wife and had heard she 
died three years ago.  

In response to a request for information from the RO the 
appellant reported in April 1997 that she had the veteran had 
been married on April 21, 1962 in the Philippine before a 
justice of the peace, that prior to their marriage she had 
not known of any obstacle to their marrying; and that she did 
not that the veteran had married W1 in 1942.  She further 
stated that when she and the veteran first met in 1948, he 
introduced himself as single and that after a year's 
courtship the vetera took her to his parent's home where he 
introduced her as his wife.  The appellant further stated 
that she and the veteran had lived together as husband and 
wife since that time and that on April 21, 1962, she had the 
veteran got married.  She also reported that from 1949 until 
the date of their marriage the veteran never informed her 
that he had a wife and that the reason they did not marry 
earlier was because they had to "prepare for the future" of 
their own family.  A copy of a "marriage contract" has been 
submitted showing that the appellant and veteran, each of 
whom was identified as "single" were married by a justice of 
the peace on April 21, 1962.    

In a May 1997 joint affidavit, a M.F. and L.U. said that the 
veteran separated from W1 in 1948 and that he continued to 
give her financial support after their separation.

In a May 1997 affidavit, W1 said that the veteran and she 
separated in 1948 and that from the time of their separation 
until his death, the veteran provided her with some financial 
support.  She also said that during that time the veteran and 
she resided in the same town, but that she occasionally 
worked in Manila.

In October 1997, it was concluded that a field investigation 
was warranted to determine whether the veteran had a 
surviving spouse for VA purposes.

The appellant was deposed in February 1998 in conjunction 
with the field examination.  She stated that she had reached 
the third grade in school and did not understand English.  
She testified that when she first met the veteran in 1947 in 
Manila, he said he was single, and that they lived together 
from 1948 until the veteran's death.  The appellant indicated 
that she did not learn of the veteran's marriage to W1 until 
1950, when W1 had a child by another man.  Prior to that time 
she had only heard from neighbors that the veteran was 
married to W1.  After W1's child was born the veteran and his 
parents admitted that he was legally married to W1.  The 
appellant reported that she married the veteran fourteen 
years after they started living together because his parents 
advised them to get married since the veteran and W1 had been 
separated for a long time.  When asked to explain why she 
said in an April 1997 statement that she was unaware of the 
veteran's prior marriage when she married him, the appellant 
replied that a lawyer prepared her statement and she signed 
it but did not understand its contents.  She also reiterated 
that years before she and the veteran were married she had 
learned of the veteran's marriage to W1. 

In the February 1998 report of field examination, it was 
noted that 1942 marriage documents were no longer available.  
The field examiner interviewed L.U. and I.F., the spouse of 
M.F.  They said that they were certain that the appellant 
knew that the veteran was previously married because their 
barangay was a very small community and the residents knew 
each other.  They also said that the veteran had provided 
financial support to W1 after their separation.  The field 
examiner noted that, when he interviewed the appellant, she 
appeared healthy and was able to provide relevant information 
about herself, and her orientation to time, places and events 
was okay.  It was noted that W1 was not contacted as her 
whereabouts were unknown.  

In an April 1998 administrative decision, the RO determined 
that the veteran's marriage to the appellant was not valid 
inasmuch at the time of their marriage in April 1962 she knew 
that he was still married to W1.  

In her June 1998 notice of disagreement, the appellant argued 
that having a child out of wedlock in January 1950 was 
evidence that W1 was living with someone else and was not 
married to the veteran at the time that the appellant married 
him.  In her January 1999 VA Form 9, the appellant stated 
that she did not know the veteran was married to W1 when she 
first met him and that she later merely relied on the advice 
of her in-laws.  

The appellant noted in a September 1999 statement that the 
Civil Code of the Philippines included a presumption of death 
of the first spouse, which would validate a subsequent 
marriage.

Legal Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that the VA is 
not obliged to determine whether a claim for spousal benefits 
is well grounded until the veteran or the spouse seeking 
benefits first submits preponderating evidence that he or she 
is a claimant under the law.  Dedicatoria v. Brown, 8 Vet. 
App. 441 (1995).  

Dependency and indemnity compensation payable under the 
provisions of 38 U.S.C.A. § 1310(a) (West 1991) and 
nonservice-connected death pension benefits may be paid to 
the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran for one year 
or more, or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 C.F.R. 
§ 3.54 (1999).  The same criteria apply to "spouses" 
attempting to show entitlement to any accrued benefits.  38 
C.F.R. § 3.1000(d)(1) (1999).

Except as provided in 38 C.F.R. § 3.52, the term "surviving 
spouse" means a person who meets the following requirements: 
(1) the marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j); (2) the person was the spouse of the veteran 
at the time of the veteran's death; (3) the person had lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of the veteran 
without the fault of the spouse; and (4) except as provided 
in 38 C.F.R. § 3.55, the person had not remarried since the 
death of the veteran and was not living with another person 
and holding herself out openly to the public to be the spouse 
of any other person.  38 U.S.C.A. § 101 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.50 (1999).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  A "spouse" of a veteran 
seeking VA benefits must submit appropriate evidence of 
marital status to a veteran before applying for such 
benefits.  38 C.F.R. § 3.205 (1999).  Proof of a marriage may 
be shown by a copy of the public record, an affidavit of the 
clergyman or magistrate who officiated, an original 
certificate of marriage or affidavits or certified statements 
of two or more eyewitnesses to the ceremony.  Id.  There are 
several standards for proof for establishing termination of a 
prior marriage.  A certified abstract of final decree of 
divorce is necessary to establish that a prior marriage ended 
in divorce.  38 C.F.R. § 3.205(b) (1999).  A certified 
statement from the claimant setting forth the circumstances 
that rendered the marriage void is necessary to show that a 
marriage was void.  38 C.F.R. § 3.207 (1999).  Proof that a 
marriage has been annulled should consist of a copy or 
abstract of the decree of annulment.  Id.

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1(j).  In this case, the 
appellant must present preponderating evidence of a valid 
marriage under the laws of the Republic of the Philippines 
because her marriage to the veteran occurred there.  
Dedicatoria, 10 Vet. App. at 443.

Judicial notice has been taken of the relevant portion of the 
Civil Code of the Philippines because the Court has cited it 
in the past.  See Id. at 443-44.  Article 83 of the Civil 
Code of the Philippines provides that 

Any marriage subsequently contracted by a person 
during the lifetime of the first spouse of such 
person with any other person other than such first 
spouse shall be illegal and void from its 
performance unless: 

(1) the first marriage was annulled or dissolved; 
or (2) the first spouse had been absent for seven 
consecutive years at the time of the second 
marriage without the spouse present having news of 
the absentee being alive, or if the absentee, 
though he has been absent for less than seven 
years, is generally considered as dead and believed 
to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the 
absentee is presumed dead....  The marriage so 
contracted shall be valid in any of the three cases 
until declared null and void by a competent court.  

Id. at 444.   The Republic of the Philippines does not 
recognize common-law marriage.  Sandoval v. Brown, 7 Vet. 
App. 7, 10 (1994).

While 38 U.S.C.A. § 108 (West 1991) provides a presumption of 
death provision that would ordinarily govern in cases 
involving that question as opposed to Philippine law on 
presumption of death, Section 108 is only applicable where 
the absence of the spouse was unexplained and where there was 
a diligent search for that spouse.  Dedicatoria, 10 Vet. App. 
at 445; Badua v. Brown, 5 Vet. App. 472 (1993).
 
Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following four 
requirements are met.  First, the marriage occurred one year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage.  Second, the claimant 
entered into the marriage without knowledge of the 
impediment.  Third, the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death.  Fourth, no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52

The VA General Counsel has provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991. The General Counsel 
held that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
VAOGCPRECOP 58-91 (June 17, 1991).

Where a surviving spouse has submitted proof of marriage and 
also meets the requirements of 38 C.F.R. § 3.52, the 
claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c) (1999).

Analysis

At the outset it should be noted that the Board must decide 
this case based on the facts and the governing law and 
regulations.  The Board's decision cannot be influenced by 
the appellant's apparent worthiness or otherwise based on the 
equities.  Thus, despite the fact that the appellant and 
veteran are shown to have lived together as man and wife for 
approximately 50 years and to have adopted children together, 
the basic question before the Board is whether the 
appellant's marriage to the veteran was invalid because of a 
legal impediment, and if so whether the appellant knew of the 
legal impediment when she married him on 
April 21, 1962.  

A marriage certificate showing that the veteran and W1 were 
married on April 7, 1942 is of record and there's nothing in 
the record showing that the veteran ever denied that the 
marriage occurred or that it was legally invalid.  It appears 
that the parties separated fairly soon after the marriage, 
with conflicting evidence as to what caused the separation.  
However, the question of who was at fault, the veteran or W1, 
can not be the basis for deciding the appellant's claim.  
Thus, the Board must consider whether the marriage was 
annulled or dissolved.  Although the veteran at various times 
argued that W1 was not his legal wife because of her alleged 
behavior, he never asserted that the marriage had been 
annulled or otherwise dissolved.  In fact, in the latter 
years of his life, the veteran reported that he was married 
but separated.  Although the appellant has argued that, due 
to her behavior, W1 was no longer married to the veteran when 
the veteran and appellant were married in April 1962, she has 
provided no legal authority for her position and has 
identified no evidence that the veteran's first marriage was 
annulled or otherwise dissolved.  

Under the Civil Code of the Philippines, the only other 
grounds for the appellant's marriage to the veteran to be 
valid is to establish that the veteran had no reason to 
believe that W1 was still alive at the time that he entered a 
marriage contract with the appellant.  However, in July 1961 
the veteran acknowledged in three separate documents that he 
was currently separated from his spouse and in one he noted 
that his spouse was W1.  In a November 1964 statement, the 
veteran opined that W1 should be barred from receiving VA 
benefits because she had a child out of wedlock.  Thus it is 
neither contended nor shown that the veteran believed W1 was 
dead when he entered the marriage contract with the 
appellant.  





Having established that the attempted marriage of the 
appellant to the veteran was invalid by reason of a legal 
impediment, the remaining matter is whether that marriage 
could otherwise be deemed valid under 38 C.F.R. § 3.52.  The 
marriage of the appellant and the veteran occurred one or 
more years before the date of his death, and there is no 
evidence that the appellant did not cohabit continuously with 
him from the date of marriage to the date of his death.  
Therefore, the question is whether the appellant entered into 
the marriage without knowledge of the legal impediment, the 
existence of a valid marriage between W1 and the veteran.  
Although in an April 1997 statement, the appellant said that 
she did not know the veteran was already married when she 
married him, she admitted in her February 1998 deposition 
that she had known of the veteran's first marriage years 
before her own marriage.  While the veteran purportedly had 
not disclosed that he was married to W1 until after W1 had a 
child out of wedlock in 1950, this was, indeed, years before 
the appellant's marriage in 1962.  The appellant's 
explanation for the inconsistency was that she did not read 
English or understand the contents of the initial statement 
and had just signed it.  Also, in the February 1998 report of 
field examination, it was noted two individuals were certain 
that the appellant knew of the veteran's first marriage 
because their barangay was a very small community.  
Accordingly, the evidence supports the conclusion that that 
at the time the appellant married the veteran she knew that 
he had an existing marriage.   

In sum, the criteria for recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 103; 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205, 3.207.  Since the 
appellant has not submitted preponderating evidence that she 
is a claimant under the law, her claim is denied.  
Dedicatoria, 10 Vet. App. at 443.





ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving VA benefits.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

